Mr. Presiding Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Animals, § 46*—When damages for injury to crops by hogs are not excessive. In an action for damages for injury to plaintiff’s crops by defendant’s hogs in an adjoining field getting into plaintiff’s fields and destroying a part of said crops therein, held, that the amount of damages accruing to the plaintiff was a question of fact to be determined by the jury from the evidence, and that a verdict for six hundred dollars was sustained by the evidence. 2. Damages, § 172*—what testimony is proper to show previous estimate of amount of loss. In an action for damages, a question asked of the plaintiff whether he had instituted a former suit against another person for the same loss in which the damages were laid at a less sum than in the suit on trial is proper as tending to show his estimate of the amount of his loss at that time. 3. Witnesses, § 181*—When refusal of repetition of proper question is not error. It is not error to refuse a repetition of a proper question which has already been asked and answered.